J-S18017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JESUS MARTINEZ-LOPEZ                       :   No. 1540 MDA 2021

                Appeal from the Order Entered October 26, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0002043-2021


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: SEPTEMBER 21, 2022

        The Commonwealth of Pennsylvania appeals the order granting Jesus

Martinez-Lopez’s motion to suppress. The Commonwealth argues the court

erred in concluding the police lacked authority to stop the vehicle Martinez-

Lopez was driving and that the police were required to give Martinez-Lopez

Miranda warnings1 before questioning him. We reverse and remand.

        Following a traffic stop in December 2020, described in greater detail

below, the Commonwealth charged Martinez-Lopez with two counts of driving

under the influence of a controlled substance (“DUI”) and one count of

required financial responsibility.2 Martinez-Lopez filed a pre-trial motion to

suppress “all evidence seized from Martinez-Lopez after his illegal detention

____________________________________________


1   Miranda v. Arizona, 384 U.S. 436 (1966).

2   75 Pa.C.S.A. §§ 3802(d)(1)(i), (d)(2); 1786(f).
J-S18017-22



and arrest . . . including the observations of the trooper during the interaction,

the field sobriety test results, the statements made by Martinez-Lopez, and

the blood test results[.]” Omnibus Pre-Trial Motion, 8/10/21, at ¶ 23.

        The evidence presented at a hearing on the motion established the

following. On December 22, 2020, Pennsylvania State Trooper Nathan Klinger

was on patrol on the south side of Reading City. N.T., Pretrial Hearing,

10/15/21, at 7. Trooper Klinger observed the vehicle driven by Martinez-

Lopez, a white Ford sedan, and “ran a PennDOT[3] query” on the registration

number. Id. According to Trooper Klinger,

        our computers are directly linked to JNET.[4] So, basically we have
        the ability to run any license plate in our vehicle. And we have the
        ability to run any person as well. So if you gave me a name, date
        of birth, OLN number, which we do all the time, basically, any
        applicable tag I see, I basically try to run because you never know.
        You could get warrants. You can have drivers that are suspended.
        So any tag that I see, I will attempt to run that registration plate
        to see who is driving the vehicle and if anything is wrong with the
        vehicle and/or warrants.

Id. at 8.

        Trooper Klinger followed the vehicle for approximately four blocks,

during which he did not observe any moving or traffic violations. Id. at 17.

The PennDOT report gave Trooper Klinger the name of the registered owner,

the make and model of the vehicle, and the title number, tag number, and



____________________________________________


3   Referring to the Pennsylvania Department of Transportation.

4   Referring to the Pennsylvania Justice Network.

                                           -2-
J-S18017-22



VIN. Id. at 10; Commonwealth’s Ex. 1 at 1. The owner of the vehicle was

listed as Karen Villavicencio. N.T. at 20.

      The report also informed Trooper Klinger that the vehicle’s registration

was suspended, effective September 30, 2020, due to a lack of insurance, in

violation of Section 1786(f) of the Pennsylvania Vehicle Code. Id. at 7, 9, 10;

75 Pa.C.S.A. § 1786(f). Trooper Klinger testified that the PennDOT records

accessible to the police are generally correct and reliable. Id. at 28-29.

      Trooper Klinger stopped the vehicle. Id. at 12. Trooper Klinger did not

testify whether he discerned the sex of the driver prior to initiating the stop.

Martinez-Lopez was driving, and there was a second person in the passenger

seat. Id. Martinez-Lopez rolled down the window, and Trooper Klinger could

smell a strong odor of burnt marijuana emanating from inside the vehicle. Id.

at 12, 13. He asked Martinez-Lopez to present his license, registration, and

proof of insurance. Id. at 12. Martinez-Lopez responded that he did not have

a license or insurance. Id. at 12, 13. He presented Officer Klinger with an ID

card. Id. at 12.

      Trooper Klinger then asked Martinez-Lopez about the odor of marijuana,

and whether he had a medical marijuana card. Id. at 14. Trooper Klinger

acknowledged that Martinez-Lopez was not free to drive away during the

questioning, and that he did not read Martinez-Lopez the Miranda warnings.

Id. at 26. Martinez-Lopez responded that he did not have a medical card, and

that he had smoked marijuana approximately an hour before driving. Id. at




                                      -3-
J-S18017-22



14. Trooper Klinger noticed that Martinez-Lopez’s eyes were bloodshot. Id. at

25.

       Trooper Klinger called for backup. Id. at 14. Once other officers arrived,

Trooper Klinger had Martinez-Lopez perform field sobriety tests. Id. at 14-15.

After the tests, Trooper Klinger handcuffed Martinez-Lopez, put him in the

police car, and took him to a hospital, where he submitted to a blood draw.

Id. at 15.

       The vehicle’s owner, Villavicencio, testified for the defense. She stated

she never allowed her insurance to lapse for more than “a couple of days or

so,” and that she had paid her premium and reinstated her policy prior to the

date of the traffic stop.5 Id. at 33. She admitted that she had continued to

drive her car while it was uninsured and testified that she had given Martinez-

Lopez permission to drive it. Id. at 34, 36. She stated that she had received

notification from PennDOT that her insurance had lapsed, but not that her

registration had been suspended. Id. at 30, 33, 34. Villavicencio testified that

she was unaware that she was required to report to PennDOT when her

insurance had been reinstated. Id. at 35.

       The trial court granted the motion. The court held Trooper Klinger had

lacked authority to legally stop the vehicle for two reasons. First, the financial

responsibility statute, which provided the basis for the stop, criminalizes the
____________________________________________


5Martinez-Lopez introduced a reinstatement notice for the vehicle, generated
by Villavicencio’s insurance company, which stated the insurance policy had
been canceled on November 12, 2020, due to lack of payment, and reinstated
on December 12, 2020. N.T. at 20-21.

                                           -4-
J-S18017-22



conduct of the owner of the vehicle, and before he stopped the vehicle,

Trooper Klinger could have observed that the registered owner was female

and the driver was male. Second, the information in the PennDOT system

regarding the insurance status of the vehicle was incorrect, and the

Pennsylvania constitution does not incorporate a “good faith” exception to the

exclusionary rule. Trial Court Opinion, filed 1/6/22, at 3-4.

       In addition, the court determined that Trooper Klinger had illegally

questioned Martinez-Lopez, because he had stopped Martinez-Lopez for a

traffic violation, Martinez-Lopez was not free to leave, and Trooper Klinger had

questioned him about the smell of marijuana without reading him Miranda

warnings. Id. at 5. The court concluded that the inculpatory statements, field

sobriety tests, and results of the blood draw must be suppressed as the

products of an illegal stop and custodial interrogation. Id.

       The Commonwealth appealed,6 and presents the following issues:

       A. DID POLICE HAVE REASONABLE SUSPICION AND/OR
       PROBABLE CAUSE TO BELIEVE THAT MARTINEZ-LOPEZ
       OPERATED A MOTOR VEHICLE WITHOUT THE REQUISITE
       INSURANCE COVERAGE, IN VIOLATION OF 75 Pa. C.S.A. §
       1786(f)?

       B. DID THE TRIAL COURT RESPECTFULLY ERR IN SUPPRESSING
       STATEMENTS MADE DURING A LAWFUL TRAFFIC STOP
       SUPPORTED BY REASONABLE SUSPICION AND/OR PROBABLE
       CAUSE, AS MARTINEZ-LOPEZ WAS NOT IN CUSTODY WHEN THE
       STATEMENTS WERE MADE?

____________________________________________


6 The Commonwealth’s notice of appeal included a certification “that the ruling
terminated or substantially handicaps the prosecution of [the] case.” Notice
of Appeal, 12/2/21; Pa.R.A.P. 311.

                                           -5-
J-S18017-22



Commonwealth’s Brief at 4 (answers below omitted).

      The Commonwealth argues Trooper Klinger had reasonable suspicion

and/or probable cause to stop the vehicle for violating Section 1786(f) of the

Vehicle Code. It points out that we have previously held that National Crime

Information Center (“NCIC”) records can provide a basis for probable cause

to believe a defendant is driving a motor vehicle without the requisite financial

responsibility. Commonwealth’s Br. at 13 (citing Commonwealth v. Bolton,

831 A.2d 734, 737 (Pa.Super. 2003)). The Commonwealth stresses that

although Villavicencio’s insurance had been reinstated before the stop, she

admitted that she did not notify PennDOT when her insurance was reinstated,

see 75 Pa.C.S.A. § 1786(e)(1), such that “the information contained in the

PennDOT database complied with the law.” Id. at 15.

      The Commonwealth also argues Trooper Klinger was not required to

Mirandize Martinez-Lopez because “Pennsylvania jurisprudence has never

equated a traffic stop with a custodial arrest absent additional, objective

factors” lacking in this case. The Commonwealth notes, for example, Martinez-

Lopez “was not forced into a patrol car, transported from the scene or

physically restrained.” Id. at 17, 19. The Commonwealth thus contends the

court erred in suppressing any evidence.

      We review the grant of a motion to suppress to determine “whether the

record supports the suppression court’s factual findings and the legitimacy of

the   inferences   and   legal   conclusions   drawn   from   those    findings.”

Commonwealth v. Dix, 207 A.3d 383, 387 (Pa.Super. 2019) (quoting

                                      -6-
J-S18017-22



Commonwealth v. Griffin, 24 A.3d 1037, 1041 (Pa.Super. 2011)). “[W]e

consider only the evidence of the defendant’s witnesses and so much of the

prosecution’s evidence that remains uncontradicted when fairly read in the

context of the record as a whole.” In re V.H., 788 A.2d 976, 978 (Pa.Super.

2001). We employ a de novo standard of review to questions of law.

Commonwealth v. Shaffer, 209 A.3d 957, 969 (Pa. 2019).

      Trooper Klinger stopped the vehicle Martinez-Lopez was driving because

the PennDOT records showed the vehicle’s registration was suspended due to

a lack of insurance, in violation of Section 1786(f) of the Vehicle Code. That

provision states,

      (f) Operation of a motor vehicle without required financial
      responsibility.--Any owner of a motor vehicle for which the
      existence of financial responsibility is a requirement for its legal
      operation shall not operate the motor vehicle or permit it to be
      operated upon a highway of this Commonwealth without the
      financial responsibility required by this chapter. In addition to the
      penalties provided by subsection (d), any person who fails to
      comply with this subsection commits a summary offense and shall,
      upon conviction, be sentenced to pay a fine of $300.

75 Pa.C.S.A. § 1786(f).

      Subsection 1786(a) requires every registered vehicle to be insured to

compensate victims in the event of an accident. Id. at § 1786(a). Vehicles’

owners are deemed to have consented to provide proof of insurance to the

police upon request, and if a vehicle’s insurance has lapsed, the owner may

not operate it or allow it to be operated until both the insurance has been

reinstated and poof of reinstatement has been provided to PennDOT. Id. at


                                      -7-
J-S18017-22



§§ 1786(c), (e)(1). If PennDOT discovers an insurance lapse, it will suspend

the vehicle’s registration for three months and until a fee is paid. Id. at §§

1786(d)(1), (d)(2).7 If it determines the registered owner has permitted the

operation of the vehicle while uninsured, it will suspend the operating privilege

of the owner for three months and impose a fee. Id. at § 1786(d)(1).

       A police officer may stop a vehicle to check a vehicle’s proof of financial

responsibility, if the officer has reasonable suspicion:

       (b) Authority of police officer.--Whenever a police officer is
       engaged in a systematic program of checking vehicles or drivers
       or has reasonable suspicion that a violation of this title is occurring
       or has occurred, he may stop a vehicle, upon request or signal,
       for the purpose of checking the vehicle’s registration, proof of
       financial responsibility, vehicle identification number or engine
       number or the driver’s license, or to secure such other information
       as the officer may reasonably believe to be necessary to enforce
       the provisions of this title.

75 Pa.C.S.A. § 6308(b).8 Reasonable suspicion is defined as follows.

       Reasonable suspicion exists only where the officer is able to
       articulate specific observations which, in conjunction with
       reasonable inferences derived from those observations, led him
       reasonably to conclude, in light of his experience, that criminal
       activity was afoot and that the person he stopped was involved in
____________________________________________


7PennDOT may waive the fee if the owner proves the lapse was for less than
31 days and the owner did not permit operation of the vehicle during the
period of lapse. 75 Pa.C.S.A. § 1786(d)(2)(i).

8 Prior to its amendment in 2004, the statute required that an officer have
“articulable and reasonable grounds” to suspect a violation, which the
Pennsylvania Supreme Court interpreted as requiring probable cause. See
Commonwealth v. Feczko, 10 A.3d 1285, 1287-88 (Pa.Super. 2010) (en
banc). The lower standard embraced by the current version brings
Pennsylvania in line with constitutional protections. Id.; see also
Commonwealth v. Sands, 887 A.2d 261, 268 (Pa.Super. 2005)

                                           -8-
J-S18017-22


       that activity. Therefore, the fundamental inquiry of a reviewing
       court must be an objective one, namely, whether the facts
       available to the officer at the moment of intrusion warrant a
       [person] of reasonable caution in the belief that the action taken
       was appropriate.

Commonwealth v. Chambers, 55 A.3d 1208, 1215 (Pa.Super. 2012)

(quoting Commonwealth v. Jones, 874 A.2d 108, 116 (Pa.Super.2005))

(alteration in original).

       However, a traffic stop based on reasonable suspicion of a Vehicle Code

violation “must ‘serve an investigatory purpose relevant to the suspected

violation.’” Commonwealth v. Ruffin, No. 1913 EDA 2021, 2022 PA Super

146, at *2 (Aug. 23, 2022) (quoting Feczko, 10 A.3d at 1291). If the

suspected violation is one that requires no additional investigation, the officer

must have probable cause. Id. Police may rely on the records returned from

a database search to perform a vehicle stop for a Section 1786(f) violation.

See Bolton, 831 A.2d at 736-37.9

       Here, the trial court concluded Trooper Klinger lacked authority for the

stop, for two reasons. The trial court first observed that Section 1786(f)

criminalizes conduct by the registered owner of the vehicle, and Trooper

Klinger could have observed that the registered owner of the vehicle—

Villavicencio—was female, and the driver—Martinez-Lopez—was male. Trial




____________________________________________


9 Bolton was decided when probable cause was required to justify a traffic
stop and held that NCIC records can provide probable cause. See above, note
8.

                                           -9-
J-S18017-22



Ct. Op. at 3, 4. The trial court relied on the following passage from Kansas v.

Glover, 140 S.Ct. 1183 (2020):

      the presence of additional facts might dispel reasonable suspicion.
      For example, if an officer knows that the registered owner of the
      vehicle is in his mid-sixties but observes that the driver is in her
      mid-twenties, then the totality of the circumstances would not
      raise a suspicion that the particular individual being stopped is
      engaged in wrongdoing.

Glover, 140 S.Ct. at 1191 (quotation marks and citations omitted).

      In Glover, the police discovered that the owner of a vehicle had a

revoked driver’s license and initiated a vehicle stop on that basis. See

Commonwealth v. Jefferson, 256 A.3d 1242, 1249 (Pa.Super.) (en banc),

appeal denied, 268 A.3d 1071 (Pa. 2021). Glover was the owner of the vehicle

and argued the police did not possess reasonable suspicion to believe that he

was the person driving the vehicle at the time of the stop. Id. The United

States Supreme Court rejected this argument and held that “when the officer

lacks information negating an inference that the owner is the driver of the

vehicle, the stop is reasonable.” Glover, 140 S.Ct. at 1186. Thus, Glover

“clearly dictates” that the owner/driver inference provides reasonable

suspicion to support a stop, assuming “that the police have reason to believe

that the registered owner is involved in criminal conduct” and “[lack]




                                     - 10 -
J-S18017-22



information negating [the] inference that the owner is the driver of the

vehicle.” Jefferson, 256 A.3d at 1249-50.10

       Glover is inapplicable in this case, because the suspected offense, under

Section 1786(f), not only prohibits the registered owner from driving the

vehicle during an insurance lapse, but also prohibits the owner from allowing

someone else to drive it. 75 Pa.C.S.A. § 1786(f). Even an equitable owner of

a vehicle may be held liable for violating Section 1786(f). See Habbyshaw

v. Com., Dep’t of Transp., Bureau of Driver Licensing, 683 A.2d 1281,

1284 (Pa.Cmwlth. 1996).11 Therefore, even though Trooper Glover may have

observed that the driver was male before making the stop, this fact would not

have negated his reasonable belief, based on the PennDOT inquiry, that a

violation of the statute was taking place.

       Second, the trial court held the stop was unlawful because the defense

presented persuasive evidence at the suppression hearing that Villavicencio

had reinstated the vehicle’s insurance prior to the stop. According to the trial

court, this vitiated Trooper Klinger’s reliance upon the PennDOT record

because Pennsylvania does not allow for “a ‘good faith’ exception to the



____________________________________________


10In Commonwealth v. Jefferson, we further held it reasonable to assume
the registered owner could be found in her vehicle, even if she is not the
person driving it. Jefferson, 256 A.3d at 1250, 1250 n.6.

11We may rely on decisions of the Commonwealth Court for their persuasive
value. Commonwealth v. Fitzpatrick, 159 A.3d 562, 571 n.7 (Pa.Super.
2017).

                                          - 11 -
J-S18017-22



exclusionary rule.” Trial Ct. Op. at 4 (citing Commonwealth v. Johnson, 86

A.3d 182 (Pa. 2014)).

      In other jurisdictions, the “good faith exception” permits the admission

of evidence gained following the execution of a warrant lacking in probable

cause when the officers executing the warrant relied in good faith on its

issuance by a magistrate. Commonwealth v. Edmunds, 586 A.2d 887, 905-

06 (Pa. 1991). Pennsylvania does not allow the exception, because the

exclusionary rule under the Commonwealth’s constitution acts not only as a

deterrent, but to vindicate an individual’s right to privacy. Id. at 901; see

Johnson, 86 A.3d at 188. Our Supreme Court has applied this principle in

holding that evidence is inadmissible when obtained after police officers, in

good faith, execute a warrant that has expired but not been purged from the

police’s record system. Johnson, 86 A.3d at 187. Application of the

exclusionary rule in this scenario not only serves a “privacy-based function,”

but also acts as a deterrent to “encourage the executive to adopt more

efficient measures to purge executed arrest warrants[.]” Id. at 190.

      Pennsylvania’s rejection of the good faith exception to the warrant

requirement has no bearing here. Trooper Klinger was not executing a

warrant. Rather, he was acting upon information in records maintained by a

third party—PennDOT—that gave him reasonable suspicion that the vehicle

lacked insurance and had a suspended registration. Trooper Klinger had

statutory authority to stop the vehicle to investigate these violations. See 75

Pa.C.S.A. § 6308(b).

                                    - 12 -
J-S18017-22



      Furthermore, while the trial court was convinced that Villavicencio had

reinstated her insurance policy before the stop, the defense presented no

evidence regarding whether the vehicle’s registration was still suspended on

the date of the stop. See 75 Pa.C.S.A. § 1786(d)(1). Villavicencio also testified

she had not notified PennDOT after she reinstated her policy, in violation of

Section 1786(e)(1). See 75 Pa.C.S.A. § 1786(e). Therefore, the fact that

Villavicencio had reinstated her insurance prior to the stop does not require

suppression of the evidence.

      The court next held that Martinez-Lopez’s statement that he had smoked

marijuana an hour before driving was suppressible because Trooper Klinger

did not read Martinez-Lopez his Miranda rights before asking him about the

odor of marijuana and whether he had a medical marijuana card. The court

found the exchange was a custodial interrogation because Martinez-Lopez had

not been free to leave, and the questions had been intended to elicit

incriminating responses. Trial Ct. Op. at 5 (citing Commonwealth v.

Williams, 220 A.3d 1086 (Pa.Super. 2019) and Commonwealth v. Graul,

912 A.2d 252, 255 (Pa. 2006)). The court also found the questioning improper

because Trooper Klinger had pulled Martinez-Lopez over for a traffic violation,

and not suspicion of DUI. See Findings of Fact and Conclusions of Law,

10/26/21, at 5-6.

      “The law recognizes three distinct levels of interaction between police

officers and citizens: (1) a mere encounter; (2) an investigative detention . .

. ; and (3) a custodial detention.” Dix, 207 A.3d at 388 (quoting

                                     - 13 -
J-S18017-22



Commonwealth v. Mackey, 177 A.3d 221, 227 (Pa.Super. 2017) (footnote

omitted)). The levels involve an increasing level of restraint by the police and

therefore require escalating levels of suspicion of criminal activity:

      A mere encounter can be any formal or informal interaction
      between an officer and a citizen. The hallmark of this interaction
      is that it carries no official compulsion to stop or respond. A mere
      encounter does not need to be justified by any level of police
      suspicion.

      An investigative detention carries an official compulsion to stop
      and respond. Because an investigative detention has elements of
      official compulsion it requires reasonable suspicion of unlawful
      activity. . . .

      A custodial detention occurs when the nature, duration and
      conditions of an investigative detention become so coercive as to
      be, practically speaking, the functional equivalent of an arrest. A
      custodial detention requires that the police have probable cause
      to believe that the person so detained has committed or is
      committing a crime.

Id. (quotation marks, ellipses, brackets, and citations omitted). Miranda

warnings are required whenever the police interrogate a suspect who is in

custody. Williams, 220 A.3d at 1091.

      “The usual traffic stop constitutes an investigative rather than a

custodial detention, unless, under the totality of the circumstances, the

conditions and duration of the detention become the functional equivalent of

arrest.” Commonwealth v. Mannion, 725 A.2d 196, 202 (Pa.Super. 1999)

(en banc). Coercive conditions, such as where a suspect is forced into a patrol

car, may transform an ordinary traffic stop into custodial interrogation. Id. To

determine whether the conditions of the detention are the functional



                                     - 14 -
J-S18017-22



equivalent of an arrest, the court considers, “the basis for the detention; its

length; its location; whether the suspect was transported against his or her

will, how far, and why; whether restraints were used; whether the law

enforcement officer showed, threatened or used force; and the investigative

methods employed to confirm or dispel suspicions.” Id. at 200.

      “Authority for the seizure . . . ends when tasks tied to the traffic

infraction    are—or     reasonably      should    have     been—completed.”

Commonwealth v. Malloy, 257 A.3d 142, 149 (Pa.Super. 2021) (quoting

Rodriguez v. United States, 575 U.S. 348, 354 (2015)). However, new

information obtained during the natural course of the stop can provide a basis

to extend the stop or escalate the encounter. Commonwealth v. Chase, 960

A.2d 108, 115 n.5 (Pa. 2008); accord Commonwealth v. Wright, 224 A.3d

1104, 1109 (Pa.Super. 2019).

      Trooper Klinger stopped the vehicle Martinez-Lopez was driving on

suspicion of suspended registration for failure to maintain insurance. Martinez-

Lopez remained in the driver’s seat while Trooper Klinger asked him questions

directed to that offense. During the interaction, Trooper Klinger smelled burnt

marijuana emanating from the vehicle. Trooper Klinger then asked Martinez-

Lopez questions aimed at investigating a DUI offense. Martinez-Lopez

remained seated in his vehicle.

      This was not the functional equivalent of an arrest. Trooper Klinger

therefore did not need to read Miranda warnings before asking Martinez-

Lopez questions related to his use of marijuana. This was an investigatory

                                      - 15 -
J-S18017-22



detention, and it was supported by reasonable suspicion that Martinez-Lopez

had been driving under the influence of a controlled substance. See

Commonwealth v. Cauley, 10 A.3d 321, 327 (Pa.Super. 2010) (finding

mere encounter transformed into an investigative detention when officer

asked appellant to perform field sobriety tests; investigative detention was

supported by reasonable suspicion because officer had noticed the odor of

alcohol on appellant’s breath, his bloodshot eyes, and his slurred speech);

Commonwealth v. Sierra, 723 A.2d 644, 646 (Pa. 1999) (holding officer’s

continued questioning of driver after issuing traffic citation was an

investigative detention).

      Furthermore, Trooper Klinger did not unconstitutionally prolong the

investigation into the traffic offense. He testified that he detected the smell of

marijuana immediately. See Commonwealth v. Rogers, 849 A.2d 1185,

1189-90 (Pa. 2004) (rejecting appellant’s argument that officer should have

ceased traffic stop after issuing citations, as officer had gained reasonable

suspicion to extend the stop). We reverse the order granting Martinez-Lopez’s

motion to suppress and remand for further proceedings.

      Order reversed. Case remanded. Jurisdiction relinquished.




                                     - 16 -
J-S18017-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                          - 17 -